UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 99-1961



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


RANDY FISHER, Sheriff of Augusta County, Vir-
ginia; BERNARD MURPHY, City Manager, Staunton,
Virginia,

                                            Defendants - Appellees.




                             No. 99-1964



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


U.S. DRUG ENFORCEMENT AGENCY,

                                              Defendant - Appellee.
                            No. 99-1965



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; COMMONWEALTH OF VIR-
GINIA; COUNTY OF AUGUSTA; AUGUSTA COUNTY GOV-
ERNMENT CENTER,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-98-50-R, MISC-99-4, MISC-99-50-7)


Submitted:   October 21, 1999             Decided:   October 29, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     John Paul Turner appeals the district court’s orders denying

his motions for reconsideration.       We have reviewed the records and

the district court’s opinions and find no reversible error.        Ac-

cordingly, we dismiss the appeals on the reasoning of the district

court.   See Turner v. Fisher, No. MISC-98-50-R (W.D. Va. June 10,

1999); Turner v. DEA, No. MISC-99-4 (W.D. Va. June 10, 1999);

Turner v. United States, No. MISC-99-50-7 (W.D. Va. June 21, 1999).

We deny the motions to proceed in forma pauperis and for appoint-

ment of counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   3